Case 1:19-cv-10203-IT Document 29-6 Filed 05/09/19 Page 1 of 2

Exhibit D —

 

 

 

 
Case 1:19-cv-10203-IT Document 29-6 Filed 05/09/19 Page 2 of 2

Exhibit D

Larson v Perry - 1:19-cv-10203-IT

“Fictional Letter” - Boston Book Festival

Dear Friend,

By now you are likely wondering just who this person-- your kidney donor-- could
possibly be. Today | reach out to share a warm hello. It is me.

lam a thirty-eight-year-old white female, and I live in Newton, Massachusetts (born
and raised). Last year, while lost in a difficult period, I saw a documentary about altruistic
kidney donation. As the credits rolled, I felt shocked by the daily hardship of so many people in
need, Equipped with this new awareness, | set forth on a journey to offer a great gift, to do my
part in bettering a fellow human's life.

I'm so grateful to the MGH transplant team, who held my hand from my very first
blood test. I myself know something of suffering, but from those experiences I've learned
courage and perseverance. Whatever you've endured, remember that you are never alone.

A few things about me: I like sailing, camping, jewelry, and cats.

My journey to you has entailed immense time, money, and yes-- pain. But throughout it
all | found a profound sense of purpose, knowing that your life depended on my gift.

Now I smile at the thought that you are enjoying renewed heaith. [ hope-- with all my
heart-- that you feel emboldened with a new sense of hope.

Naturally, lam curious about your healing, and perspective on our shared experience,
Perhaps we could meet. If you'd rather not, that’s fine, but I'll leave my number here
regardless. Consider it token of my affection-- a lifeline, should you ever need reminding that
you are loved,

Kindly,

Rose M. Rothario

 

 

 

 

 
